UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        6/3/2021


  Norris,

                         Plaintiff,
                                                                                  21-cv-02427 (AJN)
                 –v–
                                                                                       ORDER
  Reamir 57 Corp., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       On April 20, 2021, Defendants were served. Dkt. No 8-9. Defendants’ response to the

Complaint was due May 11, 2021. Id. Defendants have not responded. If the Plaintiff intends to

file a motion for default judgment, the Plaintiff shall do so by July 1, 2021. The Initial Pretrial

Conference in this matter is adjourned sine die.



       SO ORDERED.

 Dated: June 3, 2021
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
